 DIXIE OHIO EXPRESS CO.573DixieOhio Express CompanyandTeamsters,Chauffeurs,Helpers and Taxicab Drivers, LocalUnion 327, affiliated with International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.Case 26-CA-2184September26, 1967DECISION AND ORDEROn February 2, 1966, Trial Examiner Arthur E.Reyman issued his Decision in the above-entitledproceeding, finding that the Respondent had not en-gaged in the alleged unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that the complaint bedismissed, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the General Coun-sel filed exceptions to the Decision and a support-ing brief, and the Respondent filed a reply brief.TheNationalLaborRelationsBoard hasreviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Deci-sion,the exceptions, the briefs, and the entirerecord in the case, and hereby adopts the findings,conclusions, and recommendations of the Trial Ex-aminer only to the extent consistent herewith.1.The record discloses that in July 1965 theRespondent, during the term of a collective-bar-gaining contract with the^Jnion, decided-to makechanges in the work of its employees in order toreduce its high operating costs. The purpose of thechanges was to eliminate inefficiency and substan-tially reduce the existing complement of employeesin the collective-bargaining unit. The Union, hear-ing rumors, in late July asked Terminal ManagerHenry about the impending changes so that theUnion could properly represent the employees tobe affected; and Union Representative Watson of-fered his services, based on past experience, to helpthe Respondent work out the changes in a mutuallysatisfactory manner. Henry replied that he did nothave to discuss the matter with the Union, and thatin any event he was unable to engage in any discus-sion since the nature and extent of the changeswould not be known until later.On August 17 the Respondent decided on the na-ture and extent of the changes. Instead of advisingtheUnion, however, and despite the Union'srequests so as to be able adequately to represent theemployees, the Respondent at once put the changesinto effect and terminated the 15 regular employeesnamed in the complaint (about one-third of theunit).The changes were essentially twofold in na-ture:(1)UntilAugust 17, the Respondent had usedtwo employees in loading and unloading freight.The first, classified as a checker, sorted the freightand signed the accompanying bill of lading. Thesecond, classified as a lower rated dockman butreceiving the same pay,' assisted the checker andengaged chiefly in stacking the freight according tothe checker's directions. Although the dockmanwas supposed to report for reassignment when thechecker no longer needed his assistance, in practicehe usually stayed beyond the point when his ser-vices were no longer needed. "This was causing ustohave one of the highest dock costs in thesystem," Manager Henry remarked at the hearing.On August 17, the Respondent changed to a one-man crew, consisting of a checker, with a secondemployee (also classified as a checker) helping outonly when and so long as the first checker requestedextra help.(2)Until August 17, the loading and unloading offreight from the Respondent's trucks and trailershad been done at the same time.On August 17, the Respondent changed thiswork procedure: Each operation was thereafterdone at a differenttime. Inaddition, unloaded cargowas stacked by destination, more carts were usedto trundle it about, and, where possible, freight con-signed to a certain city was unloaded near a trailergoing to that city.In short, from the Respondent's point of view theoperationalchanges it effected on August 17resulted in a one-third saving in manpower anddock costs. But from the employees' point of view,the changes resulted in the termination of 15 exist-ing jobs. Yet, despite the Union's obvious interestin the changes and its prior requests for consulta-tion so that it could carry out its obligations underthe Act and properly represent the employees to beaffected thereby, the Respondent effected thechanges and terminations unilaterally and withoutaffording the Union any opportunity to bargainabout the impact on the employees.2.The General Counsel excepts to the Trial Ex-aminer's conclusion that the Respondent's conductdid not violate Section 8(a)(5) and (1) of the Act,and specifically refers to the termination of the 15employees resulting from the changes unilaterallyeffected by the Respondent in the handling of in-bound and outbound freight. The General Coun-sel's accompanying brief points out, in part, thatdespite the Union's requests for advance notice ofthe changes so that it could properly represent theemployees to be affected thereby, the Respondentproceeded to bypass the Union, and instituted thechanges and made theterminationsunilaterally.The General Counsel expressly argues in the briefthat the present case is substantially similar to'The collective-bargaining contract provides in part that the Respond-tions, and that the rate of pay should be at the rate forthe highestclassifi-ent could utilize employees interchangeably in the various classifica-cation167 NLRB No. 72 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorthwestern Publishing Company,2where theBoard had found that similar unilateral terminationswould be unlawful even apart from any discrimina-torymotivation.Although the General Counselalso advanced other contentions, which we findlack merit, we cannot ignore the foregoing soundcontention.The Respondent filed no exceptions to the TrialExaminer's Decision, and thus raises no objectionsto any of the Trial Examiner's factual findings, in-cluding those which we have summarized above.The Respondent did, however, file a brief in replyto the General Counsel's exceptions and brief. Initsbrief the Respondent shows that it was quiteaware of the nature of the General Counsel's con-tention, as set forth above. Indeed, the Respondentexpressly admits that "15 men have been laid off"as a result of the operational changes, and that it"bypassed the Union" with respect thereto.It is thus apparent, and we find, that the presentproceeding properly raises the issue of whether ornot the Respondent, because of its nondiscriminato-ry motivation, may ignore its statutory obligation tobargain collectively with the Union before terminat-ing 15 existing jobs.3.In our opinion this issue must be resolvedagainst the Respondent. At the outset, it may benoted that the Respondent is not here charged withviolating Section 8(a)(3), which would prohibit itfrom terminating jobs or employees in order todiscourage union membership. We are thus not con-cerned with the Respondent's motivation or pur-pose. Rather, the issue involves the Respondent'sobligation to bargain collectively with the Unionover the termination of jobs and employees result-ing from its decision to reorganize its operations. Itis clear that both a purpose and effect of the reor-ganization was to enable the Respondent to performitsworkload without the services of about one-thirdof its existing complement of employees."The term `bargain collectively' as used in theAct `has been considered to absorb and give statu-tory approval to the philosophy of bargaining asworked out in the labor movement in the UnitedStates. 1113 Reorganization plans designed to changeoutmoded work rules and to eliminate unnecessaryjobs are undeniably intended to effect changes inestablished terms and conditions of employment.4In this country, such matters have traditionallybeen subjected to collective bargaining.52 144 N LRB 1069,enfd. 343 F 2d521 (C A 7)3N L R B v American National Insurance Co ,343 U S 395, 408,quoting from and citingTelegraphers vRailwayExpress Agency,321U S 342,346 See, alsoFibreboard Paper Products Corp v N L R B ,379 U S 203Respondent's reorganization proposals involved changing the size ofwork crews to be assigned initially to loading and unloading trucks, thediscontinuance of one job classification, new procedures relating to theplacement of freight on the docks and the scheduling of loading and un-loading operations,and the termination of jobs for 15 employees(almostone-third of the unit)5For judicial recognition of this fact, seeOrder of Railroad Teleg-We note that the Respondent did not merely layemployees off temporarily because of a transientdip in business or other factors beyond the Respond-ent's control. On the contrary, it severed their ex-isting regular employment status as a permanentmatter (though not foreclosing some possible lateremployment on a casual or irregular basis).Although the reason for the Respondent's actionmay be beyond question in that it was designed toeliminate existing inefficiency, we further note thatthe work practices had become establishedas an in-tegral part of the terms and conditions of employ-ment, and were matters entirely within the Respond-ent'scontrol. The changes thus cannot be properlyviewed as merely a result or consequence of the or-dinary course of business. Nor can the terminationbe viewed as within the contemplation of section (5)of article 39 of the contract, which refers totemporarylayoffs, and provides that when the workforce was again increased after such a temporarylayoff, the laid-off employees should be returned towork in order of seniority.On similar facts inAssonet Trucking Company,Inc.,156 NLRB 350, the Board (by a panel consist-ing of Chairman McCulloch and Members Fanningand Jenkins) found that the company had violateditsbargainingobligationbymaking unilateralchanges in the operations which resulted in thelayoff of four night-shift employees on August 7,1964, although, as in the present case, this was donesolely for economicreasons.We reach the sameconclusion here.We are not to be misunderstood as holding thatthe Respondent may not eliminate existing ineffi-ciency in its business operations until first securingthecontentof the Union. We do hold that, althoughthe Respondent had the right to determine the needfor a reorganization of its operations along more ef-ficient lines, the Act imposed upon it the obligationto notify the Union of its reorganization plan and toafford the Union an opportunity to negotiate con-cerning changes in the plan itself, the manner andtiming of the implementation of the plan, and the ef-fects of the changes on employees whose jobs wereto be eliminated. It is clear that the Respondenthere not only refused to give the Union any ad-vance notice, but indeed rejected th,; Union's priorspecific requests for such notice. Nor did theRespondent show any circumstances indicating thatitwas faced with an emergency requiring immediateraphers vChicago & NorthwesternRailwayCo,362 U S 330 Alsoconsider the well-publicized negotiations between the railroads and rail-way unions concerning revisions of work rules dictating size, classifica-tions, and working conditions of employment of train crews, similar recentnegotiations in the steel industry concerning revisions in working rulesand crew complements,the provisions in collective-bargaining agree-ments covering longshoremen which dictate the size of work gangs forvarious types of cargo, and so forthAll of thesesituations involve prac-tices and ruleswhichitmay be in management's interest to revise in theinterestsof efficiency,but it is accepted that other interests and values arealso involved, and that submission of the disputes to the collective-bar-gaining process best serves society's interest DIXIE OHIO EXPRESS CO.action. Rather, the Respondent deliberately deter-mined, as a voluntary assertion of its own allegedprerogatives, that it would conceal from the Unionwhat layoffs it proposed to make before effectingthem.The Respondent's position, in its extreme form,would mean that an employer need never bargainover changes in terms and conditions of employ-ment if such changes had an economic justification,regardless of their impact on employees. The Actmakes it clear, however, that the duty to bargaincollectively is not so circumscribed. Even acceptingthe Respondent's contention that its reorganizationwas solely for the economic purpose ofeliminatinginefficiency, there are many questions which mightprofitably have been the subject of collective bar-gaining if the Respondent had not foreclosed bar-gainingby its uncompromising position. Suchquestions might include the matter of how soon theproposed changes should be put into effect. Orwhether there should be any severance pay. Orwhether the terminated employees should be givensome other compensatory right, such as was pro-vided in section 6(b)(2) of article 5 of the contract,which provides that employees, if affected by thepartial closing of a terminal because of the transferof the work to another terminal, should have theright to transfer to such other terminal if work wasavailable.Or as in section 6(c) of article 5, whichprovides that employees, if affected by thecomplete closing of a terminal because of theeliminationof the work, should have first opportu-nity for available work at any other terminal withinthe southeastern area (covering more than fiveStates).Bargainingmay also have explored thequestion whether the work of all the employeesshould be reduced by one-third, so that none wouldbe required to bear the entire brunt of the Respond-ent's decision. As the Supreme Court remarked inFibreboardPaperProductsCorporationv.N.L.R.B.,379 U.S. 203, 214, cost-cutting deci-sions,even though not motivated by discriminatoryconsiderations, are "suitable for resolution withinthe collective bargaining framework," and "it is notnecessary that it be likely or probable that the unionwill ... supply a feasible solution but rather that theunion be afforded an opportunity to meet manage-ment's legitimate complaints...."Accordingly,we conclude and find that theRespondent violated Section 8(a)(5) and (1) of theAct on August 17, 1965, by unilaterally effectuat-ing its decision to institute certain operationalchanges and terminate the regular employmentstatus of 15 employees.4.To remedy the Respondent's unlawful uni-lateral action, the General Counsel urges us to6 SeeThe Renton News Record,136 NLRB 1294'SeeJersey Farms Milk Service,Inc , 148 NLRB 1392'The appropriate unit consists of all employees in the classifications ofwork covered by the current Local Cartage Contract between the575order the Respondent to reinstitute the inefficientoperational practices discontinued on August 17,1965, and thereby create jobs in which to reinstatethe 15 employees.Recognizing that such a remedymight be deemed inappropriate,however, theGeneral Counsel argues in the alternative that weshould order the Respondent to bargain with theUnion concerning the resumption of the discon-tinued inefficient practices,with backpay runningpending satisfaction of this bargaining obligation.We are satisfied that neither of these suggestedretrogressiveremedieswould be appropriate,"particularly since the decision to effect the changeswas reached for purely economic reasons andwithout thereafter either hiring others to performthe work of the terminated employees or transfer-ring such work to any other group of employees.In fashioning an appropriate remedy,we notethat the Trial Examiner found that the Union metwith the Respondent on August 23, less than aweek after the unilateral changes, and discussed theeffect on the employees;and the effects werefurther discussed at a final meeting on September2. In the absence of exceptions to these findings, weadopt thempro forma.In addition,we note that therecord contains no evidence whatsoever that theUnion requested any further meetings to discussthe effects of the unilateral changes upon the em-ployees. Accordingly,we are persuaded that in thisinstance the Respondent satisfied its bargainingobligation by September 2, and find that an ap-propriate remedy must take these facts into ac-count.We shall,therefore,enjoin the Respondentfrom hereafter taking unilateral action without firstadvising the Union,and award the 15 unilaterallyterminated employees backpay,computed in thecustomary fashion from the date of their termina-tion to September 2.7ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent,DixieOhio Express Company, Nashville,Tennessee, its officers, agents, successors, and as-signs, shall:1.Cease and desist from unilaterally institutingoperational changes significantly impairing theterms, conditions, or tenure of employment of anyof its employees in the appropriate unit," withoutprior consultationwithTeamsters,Chauffeurs,Helpers, and Taxicab Drivers, Local Union 327,affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive collective-bargainingRespondent and the Union who are employed at the Respondent'sNash-ville,Tennessee, terminal,including all dockmen,hostlers, checkers, andlocal city truckdrivers, but excluding office clerical employees, guards,and supervisors as defined in the Act 576DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentative of such employees,or in any like orrelated manner refusing to bargain collectively withthe said union as the exclusive representative ofsuch employees.2.Take thefollowing affirmative action, whichwe find appropriate to effectuate the policies of theAct:(a)Make whole the 15 employees terminated onAugust 17,1965, in the manner set forth above inthisDecision,for any loss of earnings they mayhave suffered during the period from their termina-tion to September2, 1965.(b)Preserve and, upon request,make availableto the Board or its agents, for examination andcopying, all payroll records,socialsecurity pay-ment records,timecards,personnel records and re-ports, and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its plant in Nashville,Tennessee, cop-ies of the attached notice marked"Appendix."9Copies of said notice,to be furnished by the Re-gionalDirector for Region 26, after being dulysigned by the Respondent's representative,shall beposted by it immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter,inconspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shallbe taken by theRespondent to insure that said notices are not al-tered, defaced,or covered by any other material.(d)Notify theRegional Director for Region 26,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.Member Jenkins, dissenting:I cannot agree with my colleagues that Respond-ent's failure to bargain with the Union over thedecision to eliminate inefficient work procedures isa violation of the Act.My colleagues devote the bulk of their decisionto Respondents failure to bargain over the effectsof the changes in work procedures. On the factshere, I think it plain that Respondent afforded theUnion proper opportunity to bargain about thesematters, and if this were the only differencebetween us, I should be content to say so in a fewlines and forego discussion of principles.However, the majority also holds that Respond-ent was obligated to bargain with the Union aboutits decision to make the changes, or as the majorityphrases it, "changes in the plan itself," as well as"the manner and timing of the implementation ofthe plan, and the effects of the changes on em-ployees whose jobs were to beeliminated." That is,Respondent was required to bargain about whetherto take the action at all, as well as about how to ac-complish the changes and the manner of distributingthe impact.Respondent unilaterallymade the followingchangesin itsoperations: Loading and unloading,formerly done simultaneously, were now done atdifferent times; unloaded cargo, formerly stackedhapharzardly,was now stacked according todestination and more hand cars were used to moveitabout within the terminal, and where possible,cargo was unloadedneara trailer going to the cityto which the cargo was consigned; and a second em-ployee, who assisted a checker in each unloadingoperation and who in theory was required to reportfor reassignment when no longer needed but inpractice stayed with the unloading beyond thatpoint, was replaced by an employee assigned to theunloading only when and so long as the checkerrequested extra help. 10More succinctly,Respondentmademinorchanges in work proceduresin unloadingtrailersand stacking shipments on the dock, and eliminatedthe idle time of unloadingassistantswhose idlenessdeveloped only out of their own breach of the workrules for the job. As a result of this rearrangementof work procedures and the eliminationof wastefulsteps of the operation, Respondent's requirementfor employees decreased, resulting in a terminationof 15 employees.' 1Thus, this is not a case in which an employer hassubcontracted work unilaterally, or transferred unitwork to other employees, or introduced new laborsaving machinery, without notifying or bargainingwith a union. Here, the employees continued to dothe same type work in essentially the same manneras before, and the same volume of freight continuedto pass through theterminal, the differences beingwheretruck cargo was stacked andwhenadditionalmen were assigned to help the checker. There isnothing to indicate that the jobs themselves becamemore onerous, difficult, protracted, or intensive.These minimal changes in procedure resulted in ef-ficiencies which permitted a reduction in the totalnumber of employees needed.Such slight procedural changes are not mandato-ry subjects of collective bargaining but rather arepart of the day-to-daymanagerialcontrol of an en-terprise, just as were the multitudinous ad hoc"make or buy" subcontractingdecisions inWestinghouse (Mansfield Plant).12Inefficiencies9 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order "10As my colleagues acknowledge,all of the changes in work assign-ments were in accordance with provisions of the collective-bargainingcontract11As the TrialExaminer noted, the Unionfiled grievances under thecontractand subsequently the parties met and discussed the changes andlayoffs on August 23and September2Apparently,therewere nochanges made as a resultof suchnegotiations and the record does not dis-close that the Union requestedany furthermeetings12WestinghouseElectric Corporation (Mansfield Plant),150 NLRB1574 DIXIE OHIO EXPRESS CO577and mistakes creep into an operation, and manage-ment attempts to weed them out as they arediscovered. The fact that they exist for a timewithout being discovered or eliminated does notelevate them to being "terms and conditions" ofemployment which must be bargained about.Idoubt that my colleagues would require an em-ployer to bargain over whether truck drivers mustuse a newly opened Interstate highway instead ofthe old road in order to saverunningtime, whetherto shut down a production line which through errorinproduct design, in materials, or in deliveriesturned out useless products, or whether to ter-minate 10 unneeded employees hired by a super-visor in excess of his authorization. The problemhere is where the line should be drawn of making adistinction of degree.Blunders, mistakes, errors in judgment, and eventolerated inefficiencies do not, by a relatively briefand unrecognized existence within an enterprise,thereby become "terms or conditions of employ-ment," uncorrectable until they are bargained outwith the union. It is this which distinguishes theTelegrapherscase,13where a secular trend oftechnological obsolescence had rendered unneces-sary jobs which had existed for decades,in an in-dustry where manning requirements were the sub-ject of elaborate work rules which had long been thesubject of bargaining.Both cases on which the majority relies are readi-lydistinguishable. InNorthwestern PublishingCompany,144 NLRB 1069, the employer dis-criminatorily terminated employees in violation ofSection8(a)(3);theworkperformedinNorthwesternwas subsequently performed by em-ployees who had not done the work in the past; andthe Employer unilaterally altered hourly rates ofpay and mileage reimbursement rates. InAssonetTrucking Company, Inc.,156NLRB 350, theBoard found that the employer's sale of its trucks,on May 15, 1964, and its layoff of seven employeesand the subcontracting of their work was done fordiscriminatory reasons and was violative of Section8(a)(5) and (3).While subsequent elimination offour employees on a night shift was found to beeconomicallymotivated, the Board neverthelessnoted that "the Respondents had just 3 monthsearlier given evidence of their opposition to the pol-iciesof the Act...."The Board has repeatedly stated that the princi-ples ofFibreboard14"are not meant to be hard andfast rules to be mechanically applied irrespective ofthe circumstances of the case."15 If so, then indrawing the line the present case should be placedon the side on which bargaining is not required. Tohold otherwise is to give point to Mr. JusticeHolmes' observation that "All rights tend to declarethemselves absolute to their logical extremes" andto ignore his warning that "all [rights] in fact arelimited by the neighborhood of principles of policywhich are other than those on which the particularright is founded, and which become strong enoughtohold their own when a certain point isreached." 16 In their belief that "Respondent's posi-tion, in its extreme form, would mean that an em-ployer need never bargain over changes in termsand conditions of employment if such changes hadan economic justification, regardless of their impacton employees," my colleagues have adopted the op-posite extreme as an antidote. I find both extremesunappealing, and unnecessary to the disposition ofthis case.Therefore, I am compelled to conclude that theEmployer was not obligated to bargain with theUnion about whether to make the modest changesinwork procedures and the resulting reduction inforce. Respondent was obligated, of course, to bar-gain about the effects on the terminated employees,and did so. Significantly, almost all of the matterswhich the majority suggest might have been thesubject of fruitful bargaining are such effects.For the foregoing reasons, I consider that the bar-gaining requirements of the statute have beensatisfied by Respondent and would dismiss thecomplaint.13Telegraphers vChicago &NorthwesternRailwayCo,362 U S33014Fibreboard Paper Products Corp v N L R B379 U S 203',Shell Oil Company,149 NLRB 305, 307,Westinghouse ElectricCorporation (Mansfield Plant),150NLRB 1574, 1576,SucesionMario Mercado Hilos dibla Central Rufina,161 NLRB 696"Hudson County Water Co v McCarter,209 U.S 349,355APPENDIXNOTICETO ALLEMPLOYEESPursuant to a Decision and Order of the NationalLaborRelationsBoard and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT unilaterally institute opera-tional changesimpairingthe terms and condi-tions of employment of any of our unit em-ployees, without prior consultation with Team-sters,Chauffeurs,Helpers,andTaxicabDrivers, Local Union 327, affiliated with Inter-nationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,as the exclusive collective-bargaining represent-ative of such employees, or in any like or re-lated manner refuse to bargain collectively withthe said Union as the exclusive representativeof such employees. The appropriateunit con-sists of:All employees in the classifications ofwork covered by the current LocalCartage Contract with the Union who are 578DECISIONS OF NATIONALemployed at the Nashville, Tennessee, ter-minal, including all dockmen, hostlers,checkers, and local city truckdrivers, butexcludingofficeclericalemployees,guards, and supervisors as defined in theAct.WE WILL make whole the 15 employees laidoff on August 17, 1965, for any loss of earningsthey may have suffered during the period oftheir layoff of September 2, 1965.DIXIE OHIO EXPRESSCOMPANY(Employer)DatedBy(Representative)(Title)Thisnotice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or coveredby anyother material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicatedirectlywith the Board'sRegionalOffice, 746 FederalOffice Building,167 NorthMainStreet,Memphis,Tennessee38103,Telephone534-3161.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEARTHUR E. REYMAN, Trial Examiner: On August 2,1965, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, hereinsometimes called the Union, filed a charge against DixieOhio Express Company, herein sometimes called theRespondent or the Company, charging that the Companyhad engaged in unfair labor practices within the meaningof Section 8(a)(I) and (5) of the National Labor RelationsAct, as amended, 29 U.S.C. Sec. 151,et seq.,hereincalled the Act. The basis of the charge was that on orabout August 16, 1965, and "continued since until Oc-tober 25, 1965, and at all times since said date," the Com-pany, by its officers and agents, refused to bargain collgc-tivelywith Teamsters Union, Local 327, a labor or-ganization chosen by a majority of its employees in an ap-propriate unit, for the purposes of collective bargaining inrespect to rates of pay, hours of employment, and otherconditions of employment. On October 19, 1965, theGeneral Counsel of the National Labor Relations Board,on behalf of the Board, by the Regional Director for Re-gion 26, issued a complaint and notice of hearing againstthe Respondent, the complaint alleging that the Respond-ent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Sec-tions 8(a)(1) and (5), and 2(6) and (7) of the Act. TheRespondent filed timely answer to the complaint, effec-tively denying the contraventions of the Act as alleged.Pursuant to notice, this case came on to be heard beforeme at Nashville, Tennessee, on December 6, 1965, andwas closed on that day. At the hearing, the GeneralLABOR RELATIONS BOARDCounsel and the Respondent were represented by coun-seland the Union was represented by the businessiepresentative of Local Union 327. Each party was ac-corded full opportunity to be heard, to call and examineand cross-examine witnesses,to engage in oral argument,and to file briefs and proposed findings of fact and conclu-sions of law. Briefs have been submitted on behalf of theGeneral Counsel and the Respondent.Upon the full record in this case, and upon my observa-tion of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, Dixie Ohio Express Company, isnow, and has been at all times material herein, anAlabama corporation, engaged in the furnishing of in-terstatemotor freight transportation services betweenseveral States, including Ohio, Georgia, Alabama, NewYork, Pennsylvania, Kentucky and Tennessee. Respond-ent maintains terminals at various locations including aterminal at Nashville, Tennessee. During the 12 monthsimmediately preceding the issuance of the complaintherein, the Respondent, in the course and conduct of itsbusiness operations at its Nashville, Tennessee, location,derived grossincomein excess of $50,000 from its per-formanceofmotor freight transportation servicesbetween several States.The Respondent is now, and has been at all timesmaterial herein,-an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDTeamsters, Chauffeurs, Helpers and Taxicab Drivers,Local Union 327, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is now, and has been at all timesmaterial herein, a labor organization within the meaningof Section 2(5) of the ActIII.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges, and the answer asserts insuffi-cient knowledge to admit or deny, that all employees inthe classifications of work covered by a current LocalCartage Contract between the Respondent and the Unionwho are employed by the Respondent at its Nashville,Tennessee, terminal, including all dockmen, hostlers,checkers and local city truckdrivers, excluding officeclerical employees, guards, and supervisors as defined inthe Act, constitute an appropriate unit for the purposes ofcollective bargaining within the meaning of Section 9(b)of the Act; and that at all times material herein, the Unionhas been designated by a majority, and has been therepresentative for purposes of collective bargaining of theemployees in the above-described unit, and by virtue ofSection 9(a) of the Act, has been, and is now, the exclu-sive representative of all the employees in said unit forthe purposes of collective bargaining with respect to ratesof pay, wages, hours of employment, and other terms andconditions of employment.The complaint alleges, and the answer admits, that col-lective-bargaining agreements have been negotiated andexecuted by and between the Respondent and the Unioncovering the employees in the above-described unit, the DIXIE OHIO EXPRESS CO.latest of these agreements having been executed on orabout January 16, 1964, being thereafter and currently ineffect.The complaint alleges, and the answer denies, that onor about July 30, 1965,' and thereafter, the Union, as theexclusive collective-bargaining representative of all theemployees of the Respondent in the described unit, hasrequested and is requesting the Respondent to bargaincollectively with respect to the rates of pay, wages, hoursof employment, and other terms and conditions of em-ployment of the employees in that unit, and specificallywith regard to the consolidation of classifications of workand consequent layoff of certain of the Respondent's em-ployees at its Nashville terminal; that at all times materialherein,theRespondent did refuse,and continues torefuse, to bargain collectively with the Union as the ex-clusive collective-bargaining representative of the em-ployees in the unit above described in that the Respond-ent, on or about August 16, unilaterally modified theduties of certain of its employees at its Nashville ter-minal, and consolidated the classifications of checker anddockmen into the single classification of checker, allwithout notice to, consultation or bargaining with, theUnion; and that as a result of such unilateral changes asset forth in the complaint, the Respondent has, since onor about August 17, laid off some 15 of its employees atthe Nashville terminal.The Collective-Bargaining Agreement and PertinentContract ProvisionsDixie Ohio Express Company,the Respondent, is afreight trucking company which operates from a numberof city terminals, including the one located at Nashville,Tennessee. Local Union 327 represents the Nashvillecity employees of the Respondent, as has at all pertinenttimes been a party to a contract with the RespondentCompany which covers these city employees. This con-tract,theNationalMaster Freight Agreement andSoutheastern Area Local Cartage Supplemental Agree-ment, covering over-the-road and local cartage em-ployees of private, common, contract, and local cartagecarriers, is for the period February 1, 1964, to March 31,1967. Among the provisions of this collective-bargainingagreement applicable to the Nashville city employees ofthe Respondent are the following-Article 47.Rates of payThe followingminimumrates of pay shall prevailfor all classifications asfollows:Section1.-1-64-1-65-1-66Checker & Driver$3.12$3.21$3.31Dockman$3.02$3.11$3.21'Unless specifically noted,all dates hereinafter mentioned are for theyear 19652The provisions of the Act mainly to be considered here areSec 7 Employees shall have the right to self-organization, to form,join, or assist labor organizations,to bargain collectively throughrepresentatives of their own choosing,and to engage in other con-certed activities for the purpose of collective bargaining or other mu-tual aid or protectionSec 8(a) It shall be an unfair labor practice for an employer-(1) to interfere with, restrain,or coerce employees in the exer-cise of the rights guaranteed in section 7,579Section 8. The rate of pay for any day shall be therate for the highest classification in which an em-ployee works on that day.Regular employees em-ployed in a particular classification shall not suffer areduction in his hourly rate of pay while working ina lower classification. The Employer may utilize em-ployees interchangeably in the various classifica-tions.*****Section 12. An Employer may use the youngest fif-teen (15%) percent of the total regular employees (atleast one (1) at each terminal)as unassigned em-ployees.These unassigned employees shall workunder all conditions of and guarantees of this Agree-ment, except their work week shall be any five (5)days from Monday through Sunday. These em-ployees may be worked on any day during the work-week to make up their weekly guarantee ....The contract also contains provisions governing the ap-plicationof seniority and provides for grievanceprocedures. The layoffs of August 17 were made the sub-jects of grievance and were processed up to a certainpoint, as described below.The issues in this case arise out of the disagreementbetween the Respondent and the Union, the ChargingParty, as to the application of these section 1 and section8 provisions of the contract by the Company on and afterAugust 17. Counsel for the Respondent briefly and cor-rectly states the issues of this case to be:1Was Respondent obligated to bargain with theCharging Party with regard to the decision to make cer-tain modification of Respondent's operations at its Nash-ville terminal?2.Was Respondent obligated to bargain with theCharging Party with regard to the effect of certain modifi-cations of Respondent's operations at its Nashville ter-minal; and if so, was that obligation met?The General Counsel contends that the Act and Boardand court cases decided pursuant thereto, require that anemployer, in the face of a certified representative of itsemployees, give notice to this same representative beforeinstituting or changing the wages,hours, or other condi-tions of employment of its employees, that here, thefailureof the Respondent to give notice of certainchanges in practice affecting and causing loss of work forsome employees constitutes action violative of Section8(a)(5) of the Act, with a consequent derivative violationof Section 8(a)(1).2Terminal Dcck Operations Prior To andAfterAugust 17In the course of dock operations prior to August 17 inthe handling of inbound and outbound freight at the Com-(5) to refuse to bargain collectively with the representatives ofhis employees,subject to the provisions of section 9(a)(d) For the purposes of this section, to bargain collectively is theperformance of the mutual obligation of the employer and therepresentative of the employees to meet at reasonable times andconfer in gocd faith with respect to wages, hours, and other condi-tions of employment, or the negotiation of an agreement, or anyquestion arising thereunder,and the execution of a written contractincorporating any agreement reached if requested by either party, butsuch obligation does not compel either party to agree to a proposal orrequire the making of a concession310-541 0 - 70 - 38 580DECISIONS OFNATIONALLABOR RELATIONS BOARDpany's Nashville terminal,there were four job classifica-tions customarily bid: dockman, checker, hostler or yard-man, andcity driver. The primary duty of the hostler atthat time,as now,required him to see that the trucks weremoved in and out of the docks so that the dockmen couldwork them,to see that the units were prepared to go onthe road, properly weighed and properly closed. The citydrivers then,as now,worked primarily in the city,delivering to and picking up freight from customers in thecommercial area of Nashville. The checkers and thedockmen did primarily the same kind of work;that is, ac-complishing the physical handling of freight across thedock.The checker was the one who signed the bill of lad-ing, showing that the freight had moved and the conditionin which moved and to what destination.In the words ofTerminal Manager Jack Henry "they both are to helpeach other in freight that required two men to handle, inthe stacking of it onto carts or wheelers to take across thedock,in going across and stacking it into the other units,to load outbound,or placing it in the proper place on thedock."Prior to August 17, inbound and outbound freight washandled simultaneously. Inbound freight is that whichoriginates at another terminal,isunloaded from largetrailers at the Nashville terminal and reloaded on smallerdelivery trucks for delivery in Nashville to customers orto connecting freight lines;outbound freight is that whichispicked up by smaller trucks in the Nashville area andunloaded at the terminal,and then reloaded on largetrailers for transport to other terminals.During thesetimes prior to August 17, trucks and trailers were placedat the several doors of the terminal without regard to theircontent or destination. Freight unloaded from the trucksand trailers were placed in different spots over the wholeterminal area until, in the words of Henry, "it got so fullthat we couldn'tdo anything else, then we would go inthere and route out loads of freight to load up,and at thistime we made a definite decision as to what trucks did weneed to have to load to certain points, such as Akron,Buffalo and Atlanta, where the majority of our freight didgo." In describing the work of the checkers and dockmenon the dock, and how closely they work together, Henrytestified:Well, they worked together in various different ways.They originally, under the setup that we had, byworking both our inbound and outbound at the sametime, we had a limited number of available spaces towork trailers in, and we tried to work two menprimarily together even though it was less efficient itwould speed up getting these trailers out of the doorswhere we could put more trailers into the limitednumber of doors we had available. They would be as-signed to go together to work on a unit as they cameto a certain type of freight for a position in that trailerwhere one man could handle the rest of it the otherman then was supposed to become available to dosomething else. However,in a period of time this hadkind of deteriorated to the point that unless theforeman actually was on the spot to see them arriveat this point that one man would stand and hold a billwhile the other did the work,and this was causing usto have one of the highest dock cost in the system,and it was becoming prohibitive.Now, previously we had worked these both oneagainst the other,when they are two definitely dif-ferent operations,and we felt that with a limitednumber of doors, and tools, such as four-wheelers,two-wheelers and dock plates, and things of this na-ture, tow motors,that if we would do one operationat a time we could dev(,te all the tools, the availablemen and the room to that one operation and it wouldbe almost like doubling our equipment.In July, company representatives had made a definitedecision to survey the situationin aneffort to reduce thecost of freight handling at the Nashville terminal.In earlyAugust, after conferences between Terminal ManagerHenry, J. Burns, a company industrial engineer, and VicePresident O'Hara, a definite plan of reorganization of thework in the yard and on the dock was formulated.The city drivers make the local pickups and deliveriesand, accordingto Job Steward Warren Owenby, are usedon the dock when thereis nodriving to be done. The long-haul or road drivers are not involved in this dispute. Theactual task of loading and unloading the freight falls uponthe checkers and dockmen, and as noted, the only dif-ference in their duties is that the checker is primarilyresponsible for the loading and he is the one who signs thebill of lading. Until August 17, the four different job clas-sifications were bid, subject to the contract provision giv-ing the unlimited right to the employer to use the em-ployees interchangeably regardless of classification. Too,as noted above, the contract provides that when an em-ployee is used in two classifications in one day, he mustbe paid the wage rate for the higher classification. Uncon-tradicted upon the record is the testimony of Henry thatinterchange among the classifications was and is such acommon practice of the Company that, in order to avoidconfusion, it has always paid all employees the highestapplicable contract rate.The dollar-and-cents difference in the total aggregateearnings of the employees affected here is not shown. Itdoes appear that 13 regular men were displaced, at leasttemporarily; how many of the 31 regular employees whoformerly bid as dockmen but who now benefit by bid aschecker is not shown either. These figures in any eventare not material if it be found that the Company actedwithin its contractual right. In connection with the reor-ganizationof the dockwork procedure, TerminalManager Henry testified that since the changes were ef-fected, the Company's dock costs have dropped fromabout 30 cents a hundred across the dock to about 18cents a hundred, and that the Company's service to theircustomers has improved to the point that "I feel that weare in good standing and in a good position to retain thisbusiness on a competitive basis." The changes also in-volved the hiring of some additional help in the office andthe acquisition of new two-wheel or four-wheel dockcarts.Before the change in dock methods was put into effect,the Company employed 44 regular "city" (as distin-guished from "road") employees and 2 regular extra em-ployees. As noted, the contract covering these employeesprovided for three job classifications: driver, checker anddockman, the classification of hostler or yardman notbeing provided for in the contract. The hostler's dutiesconsist of shifting trucks and trailers and spotting them inthe yard area. After August 17, the Company laid off the2 regular extra employees and 13 of the regular em-ployees which, the General Counsel contends, meantthe abolition of the job classification of dockman andvarious other changes in the work operations at the Nash-ville terminal." It is what the Respondent refers to as DIXIE OHIO EXPRESS CO."modification of operations" made at this terminal that sogreatly increased efficiency that 13 city employees andthe 2 regular extras no longer were needed and con-sequently were laid off.The changes made were not extensive. Both before andafterAugust 17, the terminal handled inbound and out-bound freight, the only difference after August 17 beingthat it is not now handled simulatenously. Before August17, trucks and trailers backed up to the terminal dock toload and unload freight; after that date, they still backedup to the terminal doci: to load and unload freight, the dif-ference being that now effort is made to place trucks con-taining goods consigned to a certain city as near as possi-ble to the trailer which is going to that city. In otherwords, before August 17 freight was unloaded and placedindiscriminately on the dock, but thereafter while it wasstillplaced on the dock it was placed in one designatedarea for the city to which the freight was to be carried. Be-fore August 17, freight was moved on the dock by meansof two-wheel handtrucks and four-wheel carts, after that.itwas handled with the same equipment except that moreof the same equipment is now available. Both before andafter that date, freight requiring two men to handle it wasand is handled by two men. The evidence confirms thecontention of the Respondent that after August 17 morecare was given to the placing of trucks and trailers at thedock to reduce the distance freight had to be moved onthe dock and that the increase in freight handling dockequipment speeded up handling time even though no newtypes of equipment was purchased. Therefore, with theincreased ease in finding and handling freight shipments,it has been possible for single employees to be assigned toact as checkers in loading and unloading trucks exceptthat, when particular freight shipments require, additionalmen are assigned to help handle it. The new practice haseliminated the need for an unneeded man to check withhis supervisor for reassignment when only one man isneeded to load or unload a truck. In practical effect, andthe parties seem to be in agreement here, the dockman(who may hold the classification of checker) now isnothing more than a helper assigned to a checker whenthe nature of the freight requires two men to handle it.Dockmen still are employed to assist checkers when theyare needed.Even though the Company does not now choose to bidthe classification of dockman and the duties of thedockman would seem to fall almost exclusively within thejob classification of checker, nevertheless, the classifica-tion of dockman has not been abolished and the Respond-ent certainly has the right, so plainly written into section8 of article 47 of the contract, to utilize employees in-terchangeably in the various classifications. I can find noreal difference in the application of that provision of thecontract as between the time prior to August 17 and thetime thereafter. It is clear enought that, prior to August17, if an employee did the job of checker and there waswork for a dockman and the Respondent needed adockman, a checker could be used as a dockman but bepaid the checker's rate. The uncontradicted testimony ofTerminalManager Henry on cross-examination showsthat at any time, either before or after that date, a bidchecker could be assigned to the work of a bid dockmanif there was checking work to be done, so that the delinea-tion as between work assignment and work duties, takeneither way, would make no difference so long as the em-ployee was paid at the higher rate while working on a par-ticular job. This has been the invariable practice of theCompany.581Iam constrained to disagree with the contention thatthe evidence presented herein by the General Counseltogether with the admissions of the Respondent, as aresult of changes made in themode of operationat theNashville terminal, accomplished the abolition of thedockman classification. The fact is that job classificationremains in contract form, and that there was no realchange such as to constitute a difference in mode ofoperation in the handling of inbound and outbound freightat the terminal. The Charging Party surely should notreasonably complain if the Company now undertook topay the second man at the dockman's rate if, as a biddockman, he performed the dockman's duties. Thepresent mode of operation is the same as before; the dif-ference is that the methods used to conduct the work atthe dock has been changed to accomplish a more efficientoperation. If this were a matter of contract interpretationonly, I would find that the Company has not breached theprovisions of either section 1 or section 8 of article 47 ofthe current agreement.Discussions Concerning Changes in DockFreight HandlingBoth prior to and after August 17, representatives ofthe Company and the Union discussed changes to bemade which eventually were accomplished as describedabove.LutherWatson, business representative of LocalUnion 327, had heard that the Company was contemplat-ing certain proposed changes in methods of freight han-dling and sometime during late July, after he had heard ru-mors of this, he and George Tarpley, assistant jobsteward, called at the office of Terminal Manager JackHenry, when Watson told Henry that he had heard thatthere was a change of operations in the making and askedhim to discuss the changes with him; that he told Henrythat the Union was entitled to know if any changes weregoing to be put into effect so "we could represent the peo-ple" and that Henry replied that he did not think he hadto discuss a change and upon being questioned said thatif changes were made, there was a possibility that severalemployees might be laid off for "a short duration." Con-cerning this meeting, Tarpley testified that the men on thedock had heard a rumor through the dock foreman and of-fice personnel that there was going to be a change inoperation and their purpose in talking to Henry was aboutthis change. He said that at that time Henry told him andWatson that there was to be a change, he was not sure asto the extent, told theunionrepresentatives that he ex-pected company engineers to come in from Akron, thatthey would have the final say as to what changes wouldbe made and further that he, Henry, had been informedthat changes had already been made in at least three ofthe northern terminals in the system. In substance, thisconversation amounted to an effort on the part of Watsonand Tarpley to find out if changes were to be made and ifso what the extent of the changes would be, and thatHenry could give them no definite answer.On August 16, Henry discussed the possibility of ameeting between the business agent and the company en-gineers, at which time Henry told Owenby that he wasmeeting with the company engineers that morning. OnAugust 17, the engineers discussed the possibility ofchanges and the changes to be made with these and othermen, and the layoff notices were given out. On August23, Henry again discussed the effects of the changes withWatson and Job Steward Owenby. On September 2, at 582DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Albert Pick Motel, a final meeting was held concern-ing the changes and layoffs. Business Agent Watson,Owenby, and Union Representative Vaughan discussedthe layoff procedure with i. Burns, a company engineer,and Henry.Henry testified that on August 23 Watson and Tarpleyhad called at his office to discuss certain grievances atwhich time, he said, Watson again "went over this" andsaid he felt that the other use of the one-man crew as hewas familiar with it, by a company where he once worked,and was used by some companies in Nashville, was abetter,more efficient method of utilizing the one-mancrew.Henry said that there was no further discussionconcerning any other modifications or changes; that dur-ing the next week he and Owenby had two different con-versations when Owenby said that he thought "that itwould be well and in the best interest of everybody if J.Burns, our engineer, and Luther Watson, the businessagent, could get together and discuss the relative meritsof these different methods, that Watson had worked infreight a long time and was a pretty well-versed person inmethods of handling freight " Henry told Watson hewould be glad to arrange such a meeting; that was themeeting arranged for and held on September 2. In regardto this latter meeting, Henry testified:Yes, on September 2, we had this meeting with Mr.Vaughn, Mr. Watson, Mr. Owenby, Mr. Burns andmyself attended, at which time Mr. Watson and Mr.Burns sat down and discussed in our presence, butmostly between the two of them, different points anddifferent ways of handling freight, different methodsof using tho one-man crew. Mr. Burns had the com-pany manual and made some notes, and said that hewould take some of these suggestions under advise-ment. At the end of this, when Mr. Watson again toldme that he felt that we had made these layoffs for thepurpose of defeating the contract to allow us greaterflexibility in the use of these men, and I denied this,and he indicated that he felt that our work records,the number of hours that we had worked these mencasually, proved that his contention was right.*****The one thing that is not repetitive, at the end ofthis discussion of these grievances was the fact thatat this time Mr. Owenby and/or Mr. Vaughn jointlysaid that what was causing a great deal of problemswith the men was the fact that when we laid these 13people off we didn't provide a bid job for them tocome back to, we had only bid 31 jobs for the menthat were staying on regular and as these men earnedback on, as per provisions of the contract, based onhours they worked in a given period of time, that wewould get beyond our 15 percent unassigned thatwas allowed, which we were in that position, gettingin that position that week and that that would put usin that position for the following week, and I toldthem that we would post a bid on the first businessday of the next week, and they said that still thiscreated a problem by having this occur during thisweek that it took to bid the bids off that remainedposted for a period of 5 days.****In the next bid that we posted we posted all thebids, all the bid jobs, as the Local had asked us to dofor all the men on the seniority list, including the laidoff men.The unrefuted testimony ties in with the statement byHenry that the Union raised no objections to the changesthat the Company-had anstitu--ted, and-ftis uftTiern con-tradicted testimony that while now under the presentsystem checkers and dockmen are not bid as such, theCompany does still use them interchangeably; "we willtake a checker and assign him to work as a dockman if[it] is the type of freight that requires two men to handleit." In this situation, the Respondent points out that sinceeach loading assignment isbegunwith only one mar., andsince the bill of lading must be signed by a checker, allfreight handlers are bid as checkers; therefore, it is spe-cious to contend that the Respondent has eliminated thejob classification of dockman since the Respondent ispermitted, under the clear language of the contract, to usecheckers as dockmen. Henry says this is exactly what isbeing done; no one on the side of the Charging Partyclaims that it is not being done. Clearly, the job classifica-tion of dockman still exists.That the matter was regarded by both parties as one ofcontract interpretation supported by the testimony ofAssistant Job Steward George Tarpley:Actually that took place in both of these meetings, inJuly and August. Mr. Watson offered his services inJuly and August as business representative to comein and help the Company work out these changes inoperation, in line with the contract and to point outany discrepancy as he saw it, whereas we could workthis thing out on a so-called peaceful basis, and Mr.Henry informed us that there wasn't any negotiatingto be done on this matter, as the company policy wasto be enforced irregardless of any outlook that wemight have on it.Mr. Watson did make that statement [an objection toa one-man crew]. We in the Union, in this area, haveour own idea as to what a one-man operation is thatis-presently in effect at various other terminals inNashville, and the operation that DOX has put in isan entirely different operation. On these other dockswith a one-man operation, as we know it, one man,the checker, isn't completely eliminated. Maybe youwill have all jobs bid as checkers but people, accord-ing to their seniority, are allowed on a given day or agiven week whatever the case may be, to bid on thisday whether or not they want to break out trailers orwhether or not they want to stack freight, and in theDOX change of operation, why, there is no suchthing. One man does the complete function.To support its contention that the only change made isone of form, rather than substance, and that while it nolonger posts the job classification of dockman, that clas-sification still exists, the Respondent says that while ar-guably this decision to change the form of the biddingprocedure is bargainable, it is a dispute far better resolvedunder the grievance procedure of the contract; that theposition of the Respondent is most clearly seen in thelight of the course of action the Respondent could havetaken and still can take even in the face of an adversedecision in this case, by posting onlyonebid for adockman, and then assign the dockman to work as achecker; thus the form would be satisfied, and the sub-stance of the present situation remained unchanged. Thisargument is not met by simply saying that the Companyunilaterally rewrote the contract by inserting a new provi-sion thereof or by arbitrarily eliminating section 8 of arti-cle 47. DIXIE OHIO EXPRESS CO583The Filing of Grievances and Their ConsiderationBusinessRepresentativeWatson testified that nogrievance was filed with regard to the "consolidation ofcheckers and dockmen into one classification," but thatgrievances were filed by the Union against the Companyalleging that the Company had improperly laid off per-sons under terms of the contract. In explanation, Watsontestified:Yes, sir, that's correct, based on for the purpose ofdefeating the contract, and what it was for was forthem to use an excess amount. See, the contractgives them a right to use 15 percent of the regularemployees as unassigned. They have no bid classifi-cation.This grievance was filed because the Com-pany laid these people off and was working themevery day in order to violate the contract by using anexcess amount of people as unassigned. That was thebasis of the grievance.In his brief, counsel for the General Counsel, in interpret-ing this testimony, says that "Subsequent to the layoffs,the Union filed grievances under the procedures set forthin the contract regarding the means by which employeeswere selected for layoff. At no time, however, has theUnion filed a grievance under the contract with regard tothe unilateral changes or the resulting effects of thesechanges upon the employees that it represented."The testimony of Tarpley does not contradict thisrather finely drawn distinction, whereas the uncon-tradicted testimony of Terminal Manager Henry wouldindicate that either one of the two interpretations of thegrievance handling had been considered under thegrievance procedure containedwithin the contract.Henry testified-The layoff was protested in three different ways.There were three grievances filed ... first of all,there was a grievance filed in the name of all the meninvolved who were assigned to the grievancestatingthat the layoff was for the purpose of defeating thecontractThis grievance was heard, and during thetime, between the time the grievance was filed andthe grievance was heard some men earned back onbeyond the allowable 15 percent. During the weekthat these men were on in excess of the allowable 15percent, while we were writing or having a new bidbid off, they ruled that part of the men, themen in ex-cess of our allowable 15 percent, would be paid timeand a half for the work off of the old bid shift, for thatweek. On the other grievance the No. 6 man from thetop of these 13 men had a later starting workweek.He had a different startingtime,different starting dayin the week. The top sixth man protested then, sayingthat since he was junior man to them in seniority thathe should be laid off first and not after them. Thecommittee ruled that since the man's workweek hadbeen started after theirs had finished his workweekstarted on a Saturday and theirs finished on a Friday,that any one man of the six, the senior men, who suf-fered a loss of earnings during the three days thatthey could have worked, being Monday, Tuesday,and Wednesday, when he was on a regular bid shift,that they would be paid up to 3 days, one of the men.The other grievance was a grievance protesting let-ters that I had given to two regular extramen statingthat they would no longer be regular extra. This wasnot heard by the committee. It was settled betweenthe parties, because the contract sets up a procedurewhereby these men would automatically fall off theregular extra status at the end of 30 days if they workless than so many hours. So,'that one was settled andonly two were heardHenry testified that no grievance was filed about thechanges or alleged changes.It seems to me that the questions submitted for arbitra-tion were ones arising under sections 1 and 8 of article 47of the contract and the application of section 12 of that ar-ticle to sections 1 and 8.The power of the Board to remedy unfair labor prac-tices is not limited by the fact that conduct constituting anunfair labor practice may also violate the collective-bar-gaining contract, thereby giving rise to remedies in addi-tion to the Board's.International Harvester Company(UAW),138 NLRB 923, 925. However, the Board insuch case will not automatically exercise jurisdiction butmay, as a matter of discretion, decline to proceed, re-mitting the parties to their contract remedies. The Boardordinarilywould consider this the appropriate coursewhere an arbitration proceeding had already been in-stituted.United Telephone Company of the West andUnited Utilities, Incorporated,112 NLRB779; MortonSaltCompany,119NLRB 1402;NationalDairyProducts Corporation,126 NLRB 434.The Board will not decline jurisdiction in all caseswhere there may be overlapping Board and contractremedies. If there is no question of contract interpretationthat must be resolved before the determination of an un-fair labor practice can be made, if the contract contains noarbitration procedure, or if the contract defense is insub-stantial or imcompatible with the policies of the Act, theBoard may proceed to an adjudication of the unfair laborpractice complaint.Cloverleaf Division of Adams DairyCo.,147 NLRB 1410;Smith Cabinet ManufacturingCompany, Inc.,147 NLRB 1506;Century Papers, Inc.,155 NLRB 358.Concluding FindingsThe General Counsel asserts in his brief that theCharging Party properly chose the only forum in which itcan seek redress for a denial of the statutory rightsguaranteed it when it filed the charges upon which the in-stant complaint is based; that it has been the position ofthe Charging Party throughout the entire proceeding thatit seeks only to be advised of changes which affect its em-ployees and to be given the right to bargain concerningthese changes.3Here we have in essence a dispute concerning the ap-plication of the provisions of a negotiated collective-bar-gaining agreement, neither the validity nor any particularprovision of the agreement being under attack; andfurther specific contractual provisions (not under attackeither) for the resolution of disputes between the partiesarising from differences as to the meaning or applicationof any of the terms or conditions of that agreement. But3 I find it unnecessary to determine whether or not there may be any in-ference of waiver to be drawn from Business Representative Watson'sreference to a one-man crew when he was discussing rumored changeswith Terminal Manager Henry I do agree that Watson did make per-sistent attempts to learn whatactions werebeing contemplatedin connec-tion with anychanges infreighthandling onthe dock beforesuch changeswere made 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas the Respondent unilaterally adopted,by implicationthrough action,new contractual provisions it seeks to im-pose upon the Union without the acceptance and againstthe opposition of the Union?I think not.The Respondent'sposition is that there were no"changes" at all at the Nashville Terminal,but assuming,arguendo,that there were, they were not changes inwages, hours, or working conditions within the meaningof the mandatory bargaining requirements of the Act. Onthe other side of the case, the General Counsel states thatthe evidence herein establishes beyond doubt that thechange in operations effected by the Respondent with theresulting layoffs was a subject upon which the Respond-entwas compelled to bargain;and that the Act andBoard and court cases decided pursuant thereto, requiredthe Company,in the face of a certified representative ofits employees,to give notice to the representative beforeinstituting or changing wages, hours, or other conditionsof employment of its employees and that the failure of theRespondent to give such notice constituted action viola-tive of Section 8(a)(5) of the Act.The General Counsel seems to rely on and request theremedy required by the Board inAssonet Trucking Com-pany, Inc., et al.,156 NLRB 350. The facts in that casedo not lend support to the position of the General Coun-sel here. There, the Board found that the employer vio-lated Section 8(a)(5) and,in one instance,8(a)(3) as well,by, among other acts, unilaterally selling some of itsequipment,subcontracting a portion of its work, anddiscontinuing its night shift.In fashioning its order inAssonet,the Board distinguished between the instanceswhere equipment was sold and work subscontracted, andthe change in which the night shift was discontinued. Re-garding the former,the Board concluded that it would notbe equitable to order restoration of thestatus quo antealthough there was discrimination present in one of thechanges, since the sales of equipment were made to bonafide purchasers, the employer was motivated solely byeconomic considerations in making most of the changes,and a portion of the work subcontracted was restoredafter a short period.Accordingly,the Board took the viewthat an order requiring the employer to bargain over anyfuture changes and providing for reinstatement andbackpay was sufficient.Backpay was ordered to run untilan offer of reinstatement was made or the employeessecured employment elsewhere. The discontinuance ofthe night shift,itwas found,created a different problembecause no intervening outside interests would suffer ifthe action taken were undone. Hence, the Board orderedthat the employer bargain with the Union concerning theresumption of the night shift and, if no agreement bereached,bargain concerning the effects of the discon-tinuance of the night shift on the employees involved.No grievances were filed in the instant case by theUnion specifically relating to the so-called changes, andthe Union does not deny that it did not protest or file agrievance concerning the bidding procedure used on Au-gust 17. Indeed,all the parties agree that grievances werefiled concerning the method(or "mode" or"procedure")of the layoffs, and concerning the Company's use of over15 percent of the work force unassigned to a specificshift.Without regard to the propriety or necessity for theuse of the grievance procedure,however,here the partieshave within their contract a clause which completelycovers the handling of a layoff,previously bargained forand agreed to, so that the procedure for layoffs here iscovered by the contract clause and is not a mandatorysubject for bargaining.Upon the facts presented,Ido not believe that Ter-minal Manager Henry attempted to hide from the Unionthe fact that impending changes were being considered bythe Company or that he avoided the Union's representa-tives and refused to talk to them about proposed changeson the dock and possible consequent layoffs. When therumors of impending changes were brought to Henry's at-tention by the Union representatives,Henry volunteeredto them the information that the Company's industrial en-gineers were expected in Nashville and some modifica-tion and possible layoffs might occur. This conversationoccurred in Henry's office early in August when Watsonand Tarpley raised the question.Watson claims that hesaw Henry at that time"to discuss this change with me,and he said he didn't care to discuss it," that he did not re-call any reason other than the proposed changes he hadheard about.Tarpley said that he and Watson went in tosee Henry in about the middle of the month of July todiscuss, not only the rumored changes, but other matterspertaining to petty grievances which were discussed be-fore the subject of the proposed changes. The testimonyof each of these three makes it clearly apparent that at theAugust 23 meeting with Henry, the latter was told thattheUnion needed to know what was going on andTarpley wanted to know exactly what the change wouldbe that the Company intended to put into effect in Nash-ville;Henry said that Watson told him that he (Watson)did not question the Company's right to make thechanges; Tarpley's testimony shows that he did not everindicate to Henry any question concerning the Com-pany's right to make the proposed changes under section8 of article 47 of the agreement.I find that a question of contract interpretation is in-volved here,and it is my opinion that the Company actedwithin its management rights as established by section 1and section 8 of article 47 of the contract. I find furtherthat while the question could be settled definitively underthe grievance procedure provided in the contract, theBoard properly may take jurisdiction and dispose of thematter under its own jurisdictional power and under theprovisions of Section 10(b) of the Act.In support of its position,the Respondent citesOrdontOrthodontic Laboratories,Inc ,156 NLRB 49. In thatcase, the Board sustained the finding of its Trial Ex-aminer that the elimination of overtime work, restrictionson the movements of employees in the plant, and the en-forcement of a no-talking rule, among other things, didnot constitute violations of Section 8(a)(5) of the Act.There the Trial Examiner wrote.The question of the employer's responsibilityunder Section 8(a)(5) of the Act to notify the bargain-ing agent of his employees in advance of a layoff hasarisen only comparatively recently. It was not until1962, when the Board decided in theTown andCountry[136 NLRB 1022, enfd.316 F.2d 846(C.A. 5)] andFibreboard[138 NLRB 550, enfd.322 F.2d 411, affirmed 379 U.S. 2031 decisions ...itwas rarely contended by either unions or theGeneral Counsel that an employer was obligated tonotify the statutory bargaining representative of hisemployees in advance each time he decided that asingle employee had to be laid off for lack of work.. In the normal running of his business an employerhas numerous decisions to be made each day, and toenlarge the area of compulsory bargaining in advanceabout every single layoff for lack of work would bur-den the employer in the management of his businessin a manner disproportionate to the gain to the DIXIE OHIO EXPRESS CO.585represented employees.... historically the personsmost directly concerned - employers, employees,and their bargaining representatives - have avoideda construction of Section 8(a)(5) of the Act whichwould require an employer, each time economic con-ditions require him to layoff a single employee, tonotify the bargaining agent in advance. This has beentrue, despite the fact that a layoff involves a changein a term or condition of employment and hence istechnically within the sphere of mandatory bargain-ing.I subscribe to this interpretation of Section 8(a)(5)of the Act. The collective-bargaining process func-tionsmore effectively, in my opinion, when it con-cerns itself with the overall problems of employer-employee relations. The details and the minutiae ofemployer-employee relations which arise every dayin the operation of a business can best be handledunder the scheme established in the collective-bar-gaining contract, without having recourse to theBoard available each time a union disagrees with anemployer's decision regarding such a matter.The Respondent relies, too, onAmerican Oil Company,152 NLRB 56, where it was found that the employer'ssubcontracting did not require bargaining because it wasconsistent with the employer's past practice and resultedin "no real change in terms and conditions of employ-ment." The Respondent points out thatWestinghouseElectric Corporation,153 NLRB443, and Allied Chemi-cal Corporation,151NLRB 718, were also dismissedprimarily because of the existence of past practices.Where management-rights clauses were involved, theRespondent points toDruwhit Metal Products Company,et al.,153 NLRB 346, andKennecott Copper Corpora-tion,148 NLRB 1653Important to the resolutions of questions of law in-herent in the instant case isFibreboard Paper ProductsCorp. v. N.L.R.B.,379 U.S. 203. There the employercontracted out plant maintenance work which his em-ployees had previously been doing to an independent con-tractor, who undertook to perform the same work with adifferent set of employees. The court pointed out that thecontracting out of work performed by the members of thebargaining unit was "well within the literal meaning of thephrase `terms and conditions of employment,"' as used inSection 8(d) of the Act; that the situation was not unlikethat inLocal 24, Teamsters Union v. Oliver,358 U.S.283, "where we held that conditions imposed upon con-tracting out work to prevent possible curtailment cf jobsand the undermining of conditions of employment formembers of the bargaining unit constituted a statutorysubject of collectivebargaining"; that the ". . . Com-pany's decision to contract out the maintenance work didnot alter the Company's basic operation," since the Com-pany merely replaced existing employees with those of anindependent contractor to do the same work under similarconditions of employment; and that the factors whichprompted the Company's decision to contract out-i.e.,a desire to reduce the high cost of its maintenance opera-tion-had "long been regarded as matters peculiarlysuitable for resolution within the collective-bargainingframework" (379 U.S. at 210, 212, 213-214). On thebasis of these considerations, the Court concluded thatthe type of contracting out involved inFibreboardwas astatutory subject of collective bargaining under Section8(d) of the Act. The same factors are not present here.More pertinent isN.L.R.B. v. Adams Dairy, Inc,350F.2d 108 (C.A. 8). There the employer completelychanged his distribution system from one of employeddrivers to one of sale of milk to independent contractorsfor delivery. On first hearing, the court of appeals ruledthat the Company's action did not violate Section 8(a)(5)of the Act. The Supreme Court remanded the case forrehearing in the light of itsFibreboarddecision.Uponrehearing, the lower court again found no violation of theAct holding that. . . to require Adams to bargain about its decision... would significantly abridge its freedom tomanage its own 'affairs.In the instant case, to find that the Respondent is requiredunder Section 8(a)(5) to bargain with the Union over theplacing of freight on its docks and the loading and unload-ing of trailers would be to disregardN.L.R.B. v. AdamsDairyand completely ignore the contractual provisionsof section 8 of article 47 of the contract.I therefore find and conclude that the Respondent wasnot obligated to bargain with the union representativeswith regard to the decision to make certain modificationsof its operations at its Nashville terminal, nor was the,Respondent obligated to bargain with the union represent-atives with regard to the effect of the modifications of itsoperations at the terminal.On the preponderance of the evidence and upon therecord as a whole I find that the complaint herein shouldbe dismissed.Upon the foregoing facts, I make the following:CONCLUSIONS OF LAW1.The Respondent, Dixie Ohio Express Company, isnow, and has beenat all times material herein, an em-ployerengaged in commercewithin the meaning of Sec-tion2(6) and (7) of the Act.2.Teamsters,Chauffeurs,HelpersandTaxicabDrivers, Local Union 327, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America,is-now, and has beenat all timesmaterial herein,a labororganizationwithin themeaningof Section 2(5) of the Act.3.The Respondent has notengaged in and is not en-gaged in unfairlabor practicesas alleged inthe complaint.4.The complainthereinshould bedismissed.RECOMMENDED ORDERIt is recommended that the Board enter an Orderherein dismissing the complaint.